DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 12/9/2020.
Claim(s) 1-20 is/are pending in this Office Action.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 12/9/2020 and 2/25/2022 is/are being considered by the examiner. 
Claim Objections
Claim(s) 5, 12, and 19 is/are objected to because of the following informalities:  
“recieving” in each claim is spelled incorrectly
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 15, the limitations, “confirming, with a secondary decision maker, one or more environmental changes to an internal environment of the vehicle based on the detected medical event” is unclear. Confirming how? Specifically, since the following limitations state, “executing the one or more environmental changes”, it is unclear how the confirming steps relate to the execution steps. For the purposes of examination, the examiner is assuming the “one or more environmental changes” are being confirmed to occur to the internal environmental prior to their execution. 
Claims 2, 9, and 16 recite the limitations "the secondary authority".  There is insufficient antecedent basis for these limitations in each claim. For the purposes of examination, the examiner is interpreting the limitation to be “the secondary decision maker”, instead. 
Claims 4, 11, and 18 recite the limitations "the environmental modifications".  There is insufficient antecedent basis for these limitations in each claim. For the purposes of examination, the examiner is interpreting the limitation to be “the environmental changes”, instead. 
Claims 4, 11, and 18 recite the limitations "the driver’s seat".  There is insufficient antecedent basis for these limitations in each claim. For the purposes of examination, the examiner is interpreting the limitation to be “a driver’s seat”, instead. 
Claims 5, 12, and 19 recite the limitations "the secondary authority".  There is insufficient antecedent basis for these limitations in each claim. For the purposes of examination, the examiner is interpreting the limitation to be “the secondary decision maker”, instead. 
Claims 3, 6-7, 10, 13-14, 17, 20 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Regarding claim 1-7, the claims recite a method for managing medical events in a vehicle and thus, are a process. Therefore, claims 1-7 are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A processor-implemented method for managing medical events in a vehicle, the method comprising: 
detecting, based on medical data collected by one or more sensors, a medical event affecting a driver of the vehicle; 
confirming, with a secondary decision maker, one or more environmental changes to an internal environment of the vehicle based on the detected medical event; and 
executing the one or more environmental changes.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, “detecting…” and “confirming…” in the contexts of this claim encompass a person (driver or other occupant) looking at a situation within the vehicle and forming a simple judgement. Further, the claimed “secondary decision maker” is a human (see para. 0024 of the instant  specification). Accordingly, the claim recites at least two abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A processor-implemented method for managing medical events in a vehicle, the method comprising: 
detecting, based on medical data collected by one or more sensors, a medical event affecting a driver of the vehicle; 
confirming, with a secondary decision maker, one or more environmental changes to an internal environment of the vehicle based on the detected medical event; and 
executing the one or more environmental changes.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “based on medical data collected by one or more sensors” and “executing the one or more environmental changes”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the sensors of the detecting step are recited at a high level of generality (i.e. as a general means of gathering medical data for use in the confirming step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The executing step is also recited at a high level of generality (i.e. as a general means of executing the environmental changes from the confirming step), and amounts to mere insignificant application, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “based on medical data collected by one or more sensors” and “executing the one or more environmental changes”, the examiner submits that these limitations are insignificant extra-solution activities. Further, the additional limitation of “executing…,” is merely a means to apply the confirming step and does not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of “based on medical data collected by one or more sensors” is well-understood, routine, and conventional activity because the background recites that the sensors are all conventional sensors which are integrated into the vehicle or in a wearable device (para. 0057), and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Independent claims 8 and 15 recite the same limitations as indicated above with respect to claim 1. Additionally, claim 8 recites the additional elements of the “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories”, and claim 15 recites the additional elements of “one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor”. When evaluated in Prong II of the Step 2A analysis in the 2019 PEG, these additional elements do not integrate the above-noted abstract idea into a practical application. These components merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment and are recited at a high level of generality and merely automates the detecting, confirming, and executing steps. Further, when evaluated in Step 2B of the 2019 PEG, theses additional limitations amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Dependent claim(s) 2-7, 9-14, 16-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-7, 9-14, 16-20 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 8, and 15. 
Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine), or as stated in applicant’s preamble of claims 1, 8, and 15 (“for managing medical events in a vehicle”) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Therefore, claim(s) 1-20 is/are ineligible under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2021/0061098 A1), hereafter referred to as Parker, in view of Christensen et al. (US 2021/0323446 A1), hereafter referred to as Christensen.
Regarding claims 1, 8, and 15, Parker teaches a method, a computer system, and a computer program product for managing medical events in a vehicle, the computer program product comprising: 
one or more computer-readable tangible storage medium (“storage devices 610”, Fig. 6) and program instructions (“instructions”, para. 0094) stored on at least one of the one or more tangible storage medium,
 the computer system comprising: 
one or more processors (“processor 604”, Fig. 6), one or more computer-readable memories (“memory 608”, Fig. 6), the one or more computer-readable tangible storage medium, and the program instructions stored on the at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing the method comprising: 
detecting, based on medical data (“information”, para. 0033 and 0075) collected by one or more sensors (“sensors 52”, Fig. 1), a medical event (“impaired drivers”, para. 0033) affecting a driver of the vehicle (“electronic control unit 50 receives information from a plurality of sensors included in vehicle 2. Much of this information is useful for detecting impaired drivers”, para. 0033, “information concerning the driver may be collected from the sensors 52 of the vehicle 304. For example, the steering wheel or gearshift knob of the vehicle may include sensors for detecting a heart rate of the driver”, para. 0075); 
confirming, with a secondary decision maker (“authorities”, para. 0066), one or more changes (“actions taken”, para. 0063-0065, wherein the actions taken “slow” or “maneuver” the vehicle, para. 0063) to the vehicle based on the detected medical event; and 
executing the one or more environmental changes (“the monitored vehicle 306 may perform one or more actions responsive to receiving a notification that the driver of the monitored vehicle may be impaired…the actions may include controlling the monitored vehicle 306”, para. 0065, “the actions described above may be initiated by appropriate authorities responsive to receiving a notification from the monitoring vehicle 304 that the driver of the monitored vehicle 306 appears to be impaired…the notification may include data to support an assertion that the driver of the monitored vehicle 306 appears to be impaired…Based on the notification and data, the authorities may control the monitored vehicle 306”, para. 0066, “the actions taken by the monitoring vehicle 304 on determining a driver is impaired may include controlling the monitoring vehicle 304. For example, on determining that the driver of a nearby vehicle 306 is impaired, the monitoring vehicle 304 may slow, so as to increase the distance between the two vehicles. As another example, on determining that the driver of an oncoming vehicle 306 is impaired, the monitoring vehicle 304 may maneuver so as to avoid the oncoming vehicle 306”, para. 0063).
Parker does not explicitly teach wherein the changes are environmental changes to an internal environment of the vehicle. Parker instead teaches the changes cause the vehicle to slow or maneuver (para. 0063).
However, Christensen teaches a system and method for adjusting an interior of a vehicle in response to a vehicular accident, comprising:
executing one or more environmental changes to an internal environment of a vehicle (“adjust the physical configuration of the interior vehicle component”, para. 0109) based on a detected medical event (“vehicle accident condition”, para. 0035) (“After analyzing the sensor data, at step 330, a vehicle accident condition detection program is executed to detect whether a vehicle accident condition exists based on the sensor data, such as damage to the vehicle that prevents the vehicle from being operated and/or prevents a passenger from safely exiting the vehicle”, para. 0103, “the sensor 112 is a microphone configured to recognize audio input, commands, and/or sounds (e.g., windows breaking, air bags deploying, tires skidding, conversations or voices of other drivers and/or pedestrians, music, rain, snow, wind noise, and/or other sounds) heard within and/or external to the vehicle 102 that would enable the processor 202 to detect a vehicle accident condition”, para. 0035, “At step 340, in response to detecting the vehicle accident condition, an actuator program, stored in an actuator program memory (e.g., the actuator program memory 232 of FIG. 1B), is executed to cause an actuator component (e.g., the actuator component 130 of FIG. 1A) to adjust the physical configuration of the interior vehicle component (e.g., the interior vehicle component 140 of FIG. 1A)”, para. 0109). 
Both Park and Christensen teach executing changes to a vehicle based on a detected medical event. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Parker with the teachings of Christensen such that “responsive to receiving a notification that the driver of the monitored vehicle may be impaired” (para. 0065), as taught by Parker, allowing the “authorities” (para. 0066) of Parker to also “adjust the physical configuration of the interior vehicle component” (para. 0109), as taught by Christensen. The motivation for doing so would be to allow emergency personnel to more quickly reach occupants of the vehicle after an accident, as taught by Christensen (“emergency personnel, such as first responders, may be able to extract an individual from the vehicle, the process can be time and labor intensive. Additionally, extracting an individual from a vehicle typically requires special equipment that not all emergency personnel possess”, para. 0004, Christensen)

Regarding claims 2, 9, and 16, Christensen further teaches wherein the secondary decision maker is selected based on a geographical proximity of the secondary authority to the driver of the vehicle (“The safety authorities may include police departments, fire departments, ambulance services, tollbooth operators”, para. 0062, Christensen does not explicitly teach the “safety authorities” are selected based on a proximity to the driver, however, this limitation is inherent as it is well-known that the closest emergency first-responders are selected to respond to vehicular accidents).

Regarding claims 3, 10, and 17, Parker further teaches wherein the one or more sensors comprise at least one sensor integrated within a wearable device and at least one sensor integrated with the vehicle (“The information concerning the driver may be collected from the sensors 52 of the vehicle 304. For example, the steering wheel or gearshift knob of the vehicle may include sensors for detecting a heart rate of the driver…the driver's seat may include sensors for measuring the driver's temperature, perspiration rate…The information concerning the driver may be collected from a wearable device worn by the driver. For example, a wearable bracelet may collect a heart rate for the driver, and may include a wireless transmitter to transmit the heart rate data to the vehicle 304”, para. 0075).

Regarding claims 4, 11, and 18, Christensen further teaches wherein the environmental modifications comprise orienting the driver's seat to limit harm to the driver based on the medical event (“when the interior vehicle component 140 is a passenger seat, in response to a processor (e.g., the processor 202 of FIG. 1B) detecting the vehicle 102 has been in a head-on collision that has caused the engine of the vehicle 102 to catch fire, the actuator component 130 may move the passenger seat backwards and rotate the passenger seat away from the fire”, para. 0053).

Regarding claims 5, 12, and 19, Christensen further teaches further comprising: 
receiving acknowledgement from the secondary authority of the detected medical event (“These safety authorities may use the driver profiles to locate and stop the vehicle. These safety authorities may also share the driver profiles, with each other, and with other vehicles”, para. 0056).

Regarding claims 6, 13, and 20, Parker further teaches responsive to detecting stress among one or more passengers within the vehicle (“driver”, wherein the driver is a passenger of the vehicle), performing one or more actions to calm the one or more passengers (“Responsive to determining that the driver is impaired, the vehicle 304 may take one or more actions, at 514…the actions include notifying…another occupant of the monitoring vehicle 304”, para. 0082, wherein “notifying…another occupant” would calm the driver if they were experiencing elevated “heart rate…temperature, perspiration rate” for example, para. 0075).

Regarding claims 7 and 14, Christensen further teaches responsive to detecting that the driver and all passengers have experienced a medical event (“head-on collision”, para. 0053), adjust one or more seats to facilitate escape from the vehicle (“The actuator component 130 is configured to mechanically control and/or restrict movement of one or more mechanisms of the interior vehicle component 140 in order to reduce the risk of injury to one or more vehicle passengers, to enable a passenger to safely exit the vehicle”, para. 0052, “when the interior vehicle component 140 is a passenger seat, in response to a processor (e.g., the processor 202 of FIG. 1B) detecting the vehicle 102 has been in a head-on collision that has caused the engine of the vehicle 102 to catch fire, the actuator component 130 may move the passenger seat backwards and rotate the passenger seat away from the fire”, para. 0053, wherein if there was a fire in the vehicle after a collision, all passengers would need to escape the vehicle, see also “if a vehicle has become submerged and is sinking, and if emergency personnel cannot overcome the physical obstacles, it may not be possible to administer medical attention to an incapacitated vehicle passenger in a timely manner. In such an instance, breaking a conventional window or opening a door, in order to get to the injured/trapped individual, is substantially more difficult than when the vehicle is on land because of the additional pressure forces caused by the water. Conversely, in a rollover crash, emergency personnel may be faced with obstacles, like trying to saw through the structural base of the car and/or removing a multitude of large and heavy vehicle parts (e.g., doors, windows, seat, seatbelts, etc.), in order to free the incapacitated/trapped passenger”, para. 0004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665